FILED
                             NOT FOR PUBLICATION                            JUL 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LETICIA NOVERON DE SALGADO,                      No. 08-70750

               Petitioner,                       Agency No. A095-185-200

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Leticia Noveron De Salgado, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo questions of law, and review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      Noveron De Salgado’s Form I-213 states that she told the immigration

officer she knowingly participated in a plan to bring her undocumented niece from

Tijuana to her niece’s father’s home in the United States. Substantial evidence

supports the agency’s decision to disregard Noveron De Salgado’s claim that she

lied to the immigration officer in order to aid her sister. See Wang v. INS, 352 F.3d

1250, 1258-59 (9th Cir. 2003) (inconsistencies and implausibilities in testimonial

and documentary evidence went to the heart of applicant’s claim and supported IJ’s

adverse credibility finding). Because Noveron De Salgado “provided some form

of affirmative assistance to the illegally entering alien,” the agency properly

determined that she was removable and that her actions constituted alien

smuggling as defined in 8 U.S.C. § 1182(a)(6)(E)(i). See Altamirano v. Gonzales,

427 F.3d 586, 592 (9th Cir. 2005).

      We lack jurisdiction to review Noveron De Salgado’s contentions regarding

her motion to suppress the Form I-213 and her detention at the border because she

failed to exhaust these issues before the BIA. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                      08-70750